Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-15-00187-CR

             Dianna Wyrick RODRIGUEZ aka Dianna Emmarose Ring,
                                 Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

             From the 227th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2013CR6190
                   Honorable Raymond Angelini, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED May 13, 2015.


                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice